308 S.W.3d 274 (2010)
STATE of Missouri, Respondent,
v.
Kevin T. HARRISON, Appellant.
No. ED 92795.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
Lisa M. Stroup, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Kevin T. Harrison appeals the judgment entered upon a jury's verdict convicting him of first-degree murder and armed criminal action. We find that the trial court did not err in denying Harrison's motion for judgment of acquittal. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).